Citation Nr: 9912281	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  93-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability to include acromioclavicular joint strain and 
arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for costochondritis.

5.  Entitlement to service connection for left hip arthralgia 
and numbness.

6.  Entitlement to service connection for tinea pedis.

7.  Entitlement to service connection for residuals of a 
disability of the throat, to include strep throat.  

8.  The propriety of the initial 10 percent rating assigned 
for degenerative joint disease of the lumbar spine and 
lumbosacral strain, prior to September 6, 1997, and a 20 
percent rating assigned thereafter.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974, and from March 1974 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1992 and 
January 1993 of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
December 1992 rating decision established service connection 
for degenerative joint disease of the lumbar spine and 
lumbosacral strain, and a 10 percent disability evaluation 
was assigned.  That decision also denied the veteran's claims 
for service connection for bilateral hearing loss, bilateral 
tinnitus, bronchitis, costochondritis, left shoulder 
acromioclavicular joint strain, left shoulder arthritis, 
residuals of a right foot injury, residuals of a right ankle 
injury, residuals of left eye trauma, right hip arthralgias, 
and strep throat. 

The veteran properly appealed all these issues except 
entitlement to service connection for bilateral tinnitus.  

The rating decision of January 1993 established service 
connection for a dermatologic disability diagnosed as actinic 
keratoses, asteatotic dermatitis of the nose, left temple and 
face, and a noncompensable evaluation was assigned.  That 
decision also denied the claim for service connection for 
tinea pedis.

The Board by a December 1995 decision granted service 
connection for residuals of an injury to the right foot 
manifested by pain of the first metatarsophalangeal joint; 
granted service connection for left eye chorioretinal scar 
with columnar extension; and granted a 10 percent evaluation 
for actinic keratoses and asteatotic dermatitis of the face.  
Accordingly, those disability claims are no longer in 
appellate status.  

The Board in its December 1995 decision remanded the 
remaining claims, and these claims remain for appellate 
consideration.  They are as follows:  Entitlement to service 
connection for bilateral hearing loss, tinea pedis, 
bronchitis, costochondritis, left shoulder disability to 
include acromioclavicular joint strain and arthritis, left 
hip arthralgia and numbness, and a disability of the throat, 
to include strep throat; and entitlement to an evaluation 
higher than 20 percent for degenerative joint disease of the 
lumbar spine and lumbosacral strain.

In September 1993, the veteran's representative requested 
that the appeal include the inextricably intertwined issue of 
entitlement to service connection for hallux valgus deformity 
of the right foot.  That issue was referred by the Board to 
the RO in December 1995 for appropriate development upon the 
completion of the requested development contained in the 
Remand portion of the December 1995 Board decision.  By a 
September 1996 rating decision, the RO implemented the 
Board's December 1995 decision granting service connection 
for residuals of a right foot injury and residuals of a left 
eye injury.  Further, the RO assigned a 10 percent evaluation 
for a right foot injury to include ankle and hallux valgus 
deformity with limitation of motion; as well, the RO assigned 
a noncompensable evaluation for a disability classified as 
left eye injury to include chorioretinal scar with columnar 
extension from the scar and positive retinal tractum.  
Additionally, the RO implemented the Board's grant of a 10 
percent evaluation for actinic keratoses and asteatotic 
dermatitis.  Because the grant of service connection for the 
right foot injury included the hallux valgus deformity, and 
the rating assigned considered that deformity, the RO 
development pursuant to that deformity referred to the RO by 
the Board in December 1995 was completed.  

The increased rating for actinic keratoses, asteatotic 
dermatitis, assigned by the RO in September 1996 was based on 
the December 1995 Board determination and hence was pursuant 
to that final rating decision.  Hence that evaluation need 
not be reconsidered pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  (See the remand portion of this decision.)  

Additional development was requested by the Board in the 
Remand portion of the December 1995 decision, including 
verifying the veteran's periods of service and making further 
attempts to obtain service records and post-service 
governmental records.  That requested development was 
completed by the RO, although no additional pertinent service 
records were forthcoming from appropriate sources. Army and 
National Personnel Records Center sources reported that 
additional records were unavailable.  

Issues #1 through #7, listed on the title page of this 
decision, are addressed in the decision which follows.  Issue 
#8 is addressed in a remand at the end of this decision.  In 
view of a holding of the United States Court of Appeals for 
Veterans Claims (Court), (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) in Fenderson, the 
Board has recharacterized issue # 8 as stated on the title 
page of this decision.  The impact of the Fenderson decision 
on the case at hand is discussed in the remand which follows.  


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating current  left shoulder disability to 
include acromioclavicular joint strain and arthritis; current 
bronchitis; current costochondritis; current left hip 
arthralgia and numbness; current tinea pedis; or a current 
disability of the throat, to include strep throat. 

2.  In a November 1992 VA audiometry examination, for each 
ear, the auditory threshold for none of the frequencies 500, 
1000, 2000, 3000, or 4000, was 40 decibels or greater; the 
auditory thresholds for at least three were not 26 decibels 
or greater; and Maryland CNC Test scores were not less than 
94 percent.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for left shoulder disability to 
include acromioclavicular joint strain and arthritis; 
bronchitis; costochondritis; left hip arthralgia and 
numbness; tinea pedis; and a disability of the throat, to 
include strep throat.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted evidence of threshold 
impaired hearing, and hence has not submitted evidence of a 
well-grounded claim for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.385 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the veteran's claim for entitlement to service connection 
submitted in September 1992, he contended, in pertinent part, 
that he incurred disabilities during service as follows:

left acromioclavicular joint arthritis in 
March 1982; 
hearing loss in January 1983;
bronchitis in January 1983;
costochondritis in May 1990;
arthralgia of the left hip in November 
1975;
athlete's foot in December 1988;
and strep throat in December 1989.


The veteran also contended that he received treatment for all 
these conditions up to the present time, with the exception 
of  strep throat.  He continues to maintain that he is 
entitled to service-connection for all of the above-listed 
conditions.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the Court held that a plausible 
claim is one meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be  legitimately 
questioned.  38 C.F.R. § 3.303(b) (1998).

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

The veteran's statements regarding incurrence in service of 
his claimed conditions are lay statements.  Lay statements 
are not competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Hence the veteran's statements cannot serve to well ground 
his claims for service connection.  

1.  Left Shoulder Disability

Service medical records include three records referring to 
the left shoulder.  

At a service department outpatient clinic in March 1982, the 
veteran complained of a knot with decrease in motion of the 
left acromioclavicular joint, and pain upon performance of 
push-ups.  Objectively, the examiner found swelling in the 
left acromioclavicular joint, with full range of motion but 
some audible cracking in the joint.  The examiner assessed a 
strain of the left acromioclavicular joint with inflammatory 
response.  

At evaluated at an outpatient clinic approximately one month 
later, in April 1982, the veteran complained of pain in the 
left acromioclavicular joint and denied trauma.  Objectively, 
there was no deformity.  Mild swelling and synovitis around 
the joint were detected.  The veteran had full range of 
motion and good strength; no crepitance was noted.  X-rays 
were negative.  The examiner assessed early acromioclavicular 
joint arthritis.  

Periodic service examinations in March 1976, January 1983, 
April 1988, and January 1992 found the veteran's 
musculoskeletal system, other than the low back, to be 
normal.  In a report of medical history associated with that 
January 1992 examination, the veteran provided no history of 
left shoulder disability.  

At an October 1992 VA general examination for compensation 
purposes, the veteran reported left shoulder pains in the 
past with no current residual symptoms.  Objectively, the 
shoulder showed no crepitation, swelling, effusion, or 
asymmetry.  Range of motion of the shoulders was to 170 
degrees forward flexion, and 90 degrees internal and external 
rotation bilaterally.  The examiner diagnosed, in pertinent 
part, a history of left shoulder pain.  

The veteran's representative has argued that the diagnosis of 
acromioclavicular joint arthritis in the April 1982 service 
records is in conflict with the findings and conclusions of 
the October 1992 VA general examiner.  The Board does not 
agree.  The Board observes that in April 1982 X-rays were 
negative, and swelling and synovitis around the joint were 
the only positive findings supporting the examiner's 
assessment that the veteran had signs of early left shoulder 
joint arthritis.  In any case, on examination in October 
1992, there was no swelling, effusion or other clinical 
findings of any pathology involving the acromioclavicular 
joint, and the veteran then denied residual shoulder 
symptoms.  Neither the April 1982 examination nor the October 
1992 examination provided x-ray evidence of arthritic changes 
involving the left shoulder joint.  

In sum, the positive findings on clinical inspection of the 
left shoulder, recorded on the examination in April 1982, 
were not confirmed on the October 1992 examination.  Although 
the examiner in October 1992 noted that the veteran had a 
history of left shoulder pain, no specific pathology of the 
left shoulder could then be demonstrated by physical or x-ray 
examination.  Accordingly, for the present case, in the 
absence of cognizable (medical) evidence of current 
disability of the left shoulder, the Board must find the 
veteran's claim for service connection for left shoulder 
disability to include acromioclavicular joint strain and 
arthritis not well grounded.  

2.  Bilateral Hearing Loss

Inservice audiometric examination results upon periodic 
medical examination were, in pertinent part, as follows:

March 
 1976


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
15
5
5
5
0

January 
1983


HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
0
LEFT
5
0
5
5
0

April 
1988


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
5
LEFT
5
0
0
5
10

January 
1992


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
0
0
5
10
10

The service medical records contained no outpatient 
treatments for audiometric difficulties, although the veteran 
did report hearing loss in his January 1992 report of medical 
history.  

Post service at a November 1992 VA audiometric examination 
for compensation purposes, on the authorized audiological 
evaluation, pure tone thresholds, in pertinent part, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
0
5
5
0
5

Speech audiometry revealed speech recognition ability of 100 
percent correct in the left ear, and 98 percent correct in 
the right ear.  At the examination, the veteran reported 
periodic tinnitus a few times per month, of moderate volume 
and high pitch, with very mild effect from this tinnitus on 
everyday life.  The examiner assessed hearing within normal 
limits bilaterally, with moderate loss at 8000 hertz on the 
right.  

For purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

Applying that regulation, at the November 1992 VA audiometry 
examination, for each ear, the auditory threshold for none of 
the frequencies 500, 1000, 2000, 3000, or 4000, was 40 
decibels or greater; the auditory thresholds for at least 
three were not 26 decibels or greater; and Maryland CNC Test 
scores were not less than 94 percent.  Hence the veteran did 
not have hearing loss in either ear. 38 C.F.R. § 3.385 
(1998).  

While the veteran's representative has argued that thresholds 
tested at 6000 hertz showed hearing loss, that is not 
relevant to the threshold question of whether hearing loss is 
present for disability purposes pursuant to 38 C.F.R. 
§ 3.385.  

Accordingly, absent cognizable (medical) evidence of current 
hearing loss in either ear, as defined by 38 C.F.R. § 3.385, 
the veteran's claim for service connection for bilateral 
hearing loss must be denied as not well grounded.  
38 U.S.C.A. § 5107 (1991). 

3.  Bronchitis

On multiple occasions in service the veteran was treated for 
cold-like symptoms, frequently with a sore throat.  On some 
of these occasions, the veteran was also treated for cough.  

In January 1982 the veteran was treated twice for complaints 
of sore throat and productive cough with clear phlegm.  There 
was no lymphadenopathy.  A throat culture was taken.  On the 
first occasion the examiner assess acute bronchitis, probably 
viral.  On the second occasion the examiner assessed probable 
viral upper respiratory infection.  

In service in October 1986 the veteran was treated for 
complaints of sore throat, chest pain, coughing yellowing 
phlegm, and dry skin spots over his body for the prior two 
days.  Objectively, glands were red and swollen.  An upper 
respiratory infection was assessed.  

In service in November 1988 the veteran was treated for 
complaints of a productive cough with yellowing phlegm, and a 
congested head and chest.  He also complained of difficulty 
sleeping and pain on swallowing.  A throat culture was taken.  
The examiner assessed pharyngitis.  

In October 1990 the veteran was treated for complaints of 
sore throat for seven days, with cough and phlegm, especially 
at night, with shortness of breath upon lying down.  The 
examiner assessed early pneumonia.  

In November 1990 the veteran was treated for complaints of 
hoarseness and sore throat for one week, occurring in the 
late evening and early morning, with the throat satisfactory 
during the day, with symptoms reportedly not associated with 
smoking.  The examiner found the throat to be within normal 
limits.  

In January 1991 the veteran was treated for complaints, in 
pertinent part, of runny nose and productive coughing with 
phlegm; the examiner diagnosed a common cold.  

In September and October 1991 reported symptoms included a 
productive cough with yellow phlegm.  In September 1991 the 
diagnosis was viral pharyngitis.  In October 1991 the 
examiner diagnosed viral syndrome with sore throat.  

A January 1992 inservice chest X-ray showed the heart and 
lungs within normal limits, and the bony structures and soft 
tissues also normal.  The chest x-ray examination was 
interpreted as normal.  

At inservice periodic general examinations in March 1976, 
January 1983, April 1988, and January 1992 no bronchitis was 
diagnosed, and the veteran's lungs and chest were normal.  In 
the veteran's January 1992 report of medical history, the 
veteran only reported the related symptom of shortness of 
breath, informing that he had shortness of breath in 1970 
related to smoking, and that he had stopped smoking in 1987.  

At an October 1992 VA general examination for compensation 
purposes, the veteran's history of bronchitis was noted, but 
the examiner found a normal respiratory system.  

The veteran has submitted no medical evidence showing 
bronchitis post service.  

Thus the veteran was diagnosed with acute bronchitis in 
service, and on several occasions in service had some 
symptoms which may have been related to bronchitis.  But 
bronchitis has not been shown by medical evidence to have 
been a chronic or continuous condition either in service or 
post service.  More significant for this analysis, to present 
a well-grounded claim the veteran must show a current 
diagnosis of bronchitis causally linked to service.  
Accordingly, in the absence of cognizable (medical) evidence 
of current bronchitis, the Board must find the veteran's 
claim for service connection for bronchitis not well grounded 
and deny the claim.  Caluza; Tidwell; 38 U.S.C.A. § 5107 
(West 1991).  

4.  Costochondritis 

In service in May 1990 the veteran was treated for complaints 
of chest pain across the upper chest, increasing with deep 
breathing.  He reported scuba diving on three consecutive 
recent days.  Objectively, there was tenderness upon deep 
inspiration and upon palpation at the sternal borders.  There 
was, however, good air movement in all lobes.  The examiner 
assessed costochondritis and prescribed Indocin.

Service medical records, including inservice periodic general 
examinations in March 1976, January 1983, April 1988, and 
January 1992, contain no other medical findings, assessments, 
or diagnoses of costochondritis.  At the VA general 
examination for compensation purposes in October 1992, the 
veteran's history of costochondritis was noted, but the 
examiner found a normal chest and made no assessment or 
diagnosis of current costochondritis.  

In the absence of current (cognizable) medical evidence of 
costochondritis, the veteran's claim must be denied as not 
well grounded. Caluza; Tidwell; 38 U.S.C.A. § 5107 (West 
1991).  

5.  Left Hip Arthralgia

In service in November 1975 the veteran was treated for 
complaints of pain in the left hip for the prior two days, 
and a report of pain in the right hip area four days prior, 
with no other symptoms.  He could walk with no gait 
disturbance.  Objectively, physical examination was negative.  
The examiner assessed arthralgias of unknown etiology.  

Service medical records, including inservice periodic general 
examinations in March 1976, January 1983, April 1988, and 
January 1992, contain no other medical findings, assessments, 
or diagnoses of left hip arthralgia and numbness.  The only 
reports of pain in the area were associated with radiating 
low back pain and included no differential diagnosis of a hip 
condition.  

At the veteran's October 1992 VA general examination for 
compensation purposes, left hip arthralgia was not assessed 
or diagnosed, though a history of left hip arthralgia was 
noted.  

Accordingly, in the absence of current (cognizable) medical 
evidence of a disability manifested by left hip arthralgia 
and numbness, separate and distinct from the service-
connected lumbar spine disability, the veteran's claim must 
be denied as not well grounded. Caluza; Tidwell; 38 U.S.C.A. 
§ 5107 (West 1991).  

6.  Tinea Pedis

In his September 1992 original claim, the veteran had 
described his claimed skin condition of the feet as athlete's 
foot.  The RO subsequently recharacterized the issue of 
service connection for athlete's foot as service connection 
for tinea pedis.  

In service in December 1988 the veteran complained of 
athlete's foot, reporting that he had had the symptoms for 
the prior four weeks.  Objectively, symptoms were observed on 
the last two toes of the left foot.  The examiner assessed 
possible athletes foot.  Foot powder and cream were 
prescribed.  

Service medical records, including inservice periodic general 
examinations in March 1976, January 1983, April 1988, and 
January 1992, contain no other medical findings, assessments, 
or diagnoses of tinea pedis or athlete's foot.

Post service medical records are negative for complaints, 
findings, assessments, or diagnoses of tinea pedis or 
athlete's foot.  The veteran's October 1992 VA general 
examination for compensation purposes also contains no 
notation of tinea pedis or athlete's foot.  

Accordingly, in the absence of current (cognizable) medical 
evidence of tinea pedis or athlete's foot, the veteran's 
claim must be denied as not well grounded. Caluza; Tidwell; 
38 U.S.C.A. § 5107 (West 1991).  

7.  Residuals of a Disability of the Throat, to include Strep 
Throat.

The veteran's medical records contain many records over the 
years for treatments of conditions variously diagnosed as 
colds, viral infections, upper respiratory infections, 
bronchitis, or bacterial or viral pharyngitis, or simply with 
no diagnosis assigned.  The veteran generally complained of a 
sore throat upon nearly all of these occasions.  However, 
service medical records do not contain a diagnosis of a 
chronic disability of the throat, including chronic strep 
throat.  

At the veteran's service separation examination in January 
1992, the veteran's throat was normal.  

At the veteran's October 1992 VA general examination for 
compensation purposes, a history of strep pharyngitis in the 
past was noted.  However, the veteran's throat was normal on 
examination.  The examiner diagnosed, in pertinent part, only 
a history of strep pharyngitis.

The claims file contains no post-service medical records of 
treatment, assessment, or diagnosis for strep or any other 
throat condition.  

Thus the veteran was treated on several occasions in service 
for throat symptoms, but neither strep nor any other throat 
condition has been shown by medical evidence to have been a 
chronic condition either in service or post service, or to 
have been a continuous condition persisting post service.  
More significant for this analysis, to present a well-
grounded claim the veteran must show a current diagnosis of a 
throat condition causally linked to service.  No current 
diagnosis has been presented.  Accordingly, in the absence of 
cognizable (medical) evidence of any current throat 
condition, the Board must find the veteran's claim for 
service connection for a disability of the throat, to include 
strep throat, not well grounded, and must deny the claim.  
Caluza; Tidwell; 38 U.S.C.A. § 5107 (West 1991).


ORDER

The claims for service connection for left shoulder 
disability to include acromioclavicular joint strain and 
arthritis; bilateral hearing loss; bronchitis; 
costochondritis; left hip arthralgia and numbness; tinea 
pedis; and a disability of the throat, to include strep 
throat, are denied as not well grounded.



REMAND

The veteran contends that he is entitled to a higher 
disability evaluation than the 20 percent currently assigned 
for degenerative joint disease of the lumbar spine and 
lumbosacral strain, for the entire period from the May 1, 
1992, effective date of service connection for that 
condition.  As noted above, the appeal originates from the 
December 1992 rating decision granting service connection and 
assigning a 10 percent rating for the veteran's degenerative 
joint disease of the lumbar spine and lumbosacral strain.  A 
20 percent rating was assigned by a June 1998 RO rating 
decision, effective September 6, 1997.  

As the veteran has claimed entitlement to an increase above a 
rating assigned for the entire period from the effective date 
of service connection, the RO and the Board must consider 
entitlement to a higher rating than the 20 percent assigned 
with service connection for any and all periods from the May 
1, 1992, effective date of service connection for the 
condition through to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO in recent evaluations of the 
condition has not considered entitlement to a higher 
disability rating for all such periods.  Accordingly, a 
remand is in order for RO reconsideration pursuant to 
Fenderson.  

A review of the record discloses that x-ray examination of 
lumbar spine was last performed by VA in October 1992.  On 
the most recent VA examination of the spine performed in 
September 1997, the physician observed that the veteran 
flexed to approximately 80 degrees at the hips, at which 
point pain became relatively severe.  The examiner commented 
that, some time in the future, the veteran might suffer from 
increasing compression of the neural elements of the lumbar 
spine, producing increasing numbness and/or weakness.  
Although the report of the September 1997 examination states 
that the veteran had brought x-ray films of the lumbar spine 
to the examination, it does not state when those films were 
obtained.  In any event, the Board believes that the 
examination did not adequately depict the impact of any pain, 
weakness or incoordination stemming from the service-
connected lumbar spine disability.

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request that he identify 
all sources of medical treatment received 
for his low back condition since 
September 1997, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  After the above development has been 
completed, the case file should be 
returned to the VA physician who 
performed the examination of the 
veteran's lumbar spine in September 1997.  
After reviewing the record and any 
additional evidence that is obtained, the 
physician should again examine the lumbar 
spine.  Any indicated special studies 
should be performed and all clinical 
findings reported in detail, with 
particular reference to range of motion 
studies of the lumbar spine.  The extent 
of any functional loss due to the 
veteran's lumbar spine disability should 
be set forth.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a disability rating above 
the 20 percent assigned for the period 
beginning upon the effective date of 
service connection, considering the level 
of disability over the entire period up 
to the present, pursuant to Fenderson.  
If the determination remains to any 
extent adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals



 

